

116 HR 3372 IH: Small Business Contracting Credit Act of 2019
U.S. House of Representatives
2019-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3372IN THE HOUSE OF REPRESENTATIVESJune 19, 2019Ms. Velázquez (for herself and Mr. Cisneros) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to give small business contracting credit for subcontractors that are Puerto Rico businesses, and for other purposes. 
1.Short titleThis Act may be cited as the Small Business Contracting Credit Act of 2019. 2.Small business contracting credit for subcontractors that are Puerto Rico businessesSection 15(x)(1) of the Small Business Act (15 U.S.C. 644(x)(1)) is amended— 
(1)by inserting , or a prime contractor awards a subcontract (at any tier) to a subcontractor that is a Puerto Rico business, after Puerto Rico business; (2)by inserting or subcontract after the contract; and  
(3)by striking subsection (g)(1)(A)(i) and inserting subsection (g)(1)(A). 